internal_revenue_service significant index nos legend taxpayer a taxpayer b trustee e trust f trust g state j u employer m t i administrator p plan x plan y dear this is in response to your request for a private_letter_ruling dated date as amended by letters dated date date and date submitted on your behalf by your authorized representative in support of your request you have submitted the following facts and representations page taxpayer a a united_states citizen died on date survived by his spouse at the time of his death taxpayer a wa sec_55 taxpayer b age also a united_states citizen years old was employed by employer m and was a participant in plan x taxpayer a also participated in plan y administered by administrator p on date taxpayer a designated via beneficiary designation forms trust f as the beneficiary to receive plan x benefits and plany benefits payable at his death taxpayer a created trust f on date by an agreement of trust with trustee e as the trustee the trust agreement under article seventh requires trustee e to create a separate marital_deduction_trust known as trust g upon the death of taxpayer a this separate marital_deduction_trust is funded under a pecuniary formula contained in article seventh of the trust agreement the formula requires marital_deduction_trust funding equal to one-half of the federal adjusted_gross_estate less the value of federal gross_estate assets passing directly to taxpayer b outside of trust g this pecuniary formula is set forth as follows seventh marital_deduction_trust on the death of the settlor taxpayer a if the settlor’s said spouse survives the settlor the following pecuniary amount shall be placed in a separate trust to be known as trust g’ an amount that when added to the value of all interests in property in the settlor’s federal gross_estate that pass or have passed from the settlor to the settlor’s said spouse either by the settlor’s will or apart from the settlor’s will in a manner qualified for the federal estate_tax_marital_deduction but not including interests that are qualified terminable interests regardless of the election made by the settlor's executor under the provisions of the internal_revenue_code the code in effect at the time of the settlor’s death will produce a total value that is equal to one-half of the settlor's federal adjusted_gross_estate the settlor’s federal adjusted_gross_estate is the settlor's federal gross_estate minus the deductions allowed under sec_2053 and sec_2054 of the code which amount shall be increased or decreased to the extent necessary if any to make such amount when added to the value for state estate_tax purposes of the items in the settlor’s state gross_estate that pass or have passed to the settlor’s said spouse either by the settlor’s will or apart from the settlor’s will in a manner qualified for the state j estate_tax_marital_deduction equal to but not less than or in excess of one-half of the settlor’s state j adjusted_gross_estate under article seven of the trust agreement the pecuniary amount is determined as follows n w y e o s e page n e d c e a c e e in determining the above-described pecuniary amount values as finally determined for federal estate_tax purposes and state j estate_tax purposes whichever are applicable shall control the trust property available to place in the marital_deduction_trust to make up the above-described pecuniary amount shall with certain exceptions later noted consist of the property held in trust by trustee e at the time of the settlor’s death plus any undistributed_income and any additions to the property held in trust hereunder made as a result of the death of the settlor by the settlor’s will or from any other source trustee e shall not use to make up the above-described pecuniary amount any trust property or the proceeds of any trust property that does not qualify for the federal and state j estate_tax_marital_deduction such as disqualified terminable interests or trust property not includible in the settlor’s federal or state j gross_estate or that is subject_to foreign death taxes trust property distributed in_kind to make up the above-described amount shall be valued at values current at the date of distribution the above-described pecuniary amount shall be entitled to interest at the average rate of return of the trust property from the date of the settlor’s death to the date it is placed in the marital_deduction_trust your authorized representative has asserted on your behalf that under the laws of state j trustee e must fund trust g with the proceeds from plan x and plan y in order to minimize taxes incurred by trust f and to avoid a wasting of trust assets failure to fund trust g with plans x and y benefits would subject trustee e to potential liability to the trust’s beneficiaries taxpayer b as beneficiary of trust g has the right to withdraw all trust principal from trust g pursuant to article seventh paragraph which reads as follows the terms of trust g’ are as follows the trustee shail pay the net_income from the time of the settlor's death to the settlor's said spouse for such spouse's life and in addition the trustee e shall pay to the settlor’s said spouse or as said spouse directs from the principal of the trust from time to time such amount or amounts or all of the principal as the settlor’s said spouse may specify in an instrument or instruments in writing delivered to the trustee in said spouse's lifetime incapacitated through illness age or other cause the disinterested trustee may in his uncontrolled discretion from time to time while he believes such incapacity continues apply all or any part of the principal toward the support care and benefit of the settlor’s said spouse in such amount or amounts and in such manner as he may determine without regard to the other means of the settlor’s said spouse if in the opinion of the disinterested trustee the settlor’s said spouse is page taxpayer b proposes to establish an ira rollover account in her name which meets the requirements of code sec_408 taxpayer b further proposes to direct trustee e to arrange for a trustee-to-trustee transfer of plan x and plan y death_benefits directly to her ira rollover account these transfers will in total be equal to the lesser_of the amount required to fully fund trust g under the pecuniary funding formula contained in the trust agreement to trust f or the value of the death_benefits available from plan x and plan y based on the above you request the following letter rulings that the proposed direct trustee-to-trustee transfers from plan x and plan y ira established by taxpayer b in an amount equal to the lesser_of the funding level required to fully fund trust g or the value of the death_benefits available from plan x and plan y constitute direct rollovers of eligible rollover distributions and that as such the amount of the direct rollovers is not taxable in the year of such rollover to either taxpayer b or trustee e to a rollover that the proposed direct trustee-to-trustee transfer from plan x and plan y as direct rollovers of eligible rollover distributions will be exempt from the withholding requirements of sec_3405 of the code pursuant to sec_3405 of the code sec_402 of the code provides generally that if a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code defines the term eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee ina qualified_trust defined in sec_402 of the code except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a period of years or more and b any distribution to the extent such distribution is required under sec_401 c page sec_402 of the code defines the term eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract ili a qualified_trust and iv an annuity plan described in sec_403 sec_402 of the code provides that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed sec_402 of the code provides that a transfer to an eligible_retirement_plan described in sec_402 or sec_402 b ii resulting in any portion of a distribution being excluded from gross_income under sec_402 shall be treated as a rollover_contribution described in sec_408 sec_402 of the code provides that if any distribution attributable to an employee is paid to the spouse of the employee after the employee’s death the provisions of sec_402 through shall apply to such distribution in the same manner as if the spouse were the employee except that a_trust or plan described in sec_402 ili or sec_402 shall not be treated as an eligible_retirement_plan with respect to such distribution sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution - i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code states that subparagraph a shall apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 and sec_403 sec_401 of the code provides that the term eligible_rollover_distribution has the meaning given such term by sec_402 f a ie when used in sec_401 of the code the term has the same meaning as when used in sec_402 of the code egoorso62 -a qe a page sec_401 of the code provides that the term eligible_retirement_plan has the meaning given such term by sec_402 except that a qualified_trust shall be considered an eligible_retirement_plan only if it is a defined_contribution_plan the terms of which permit the acceptance of rollover distributions generally a direct trustee-to-trustee transfer described in sec_401 of the code constitutes a direct_rollover of an eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code sec_1_402_c_-2 of the income_tax regulations q a provides generally that ifa distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 and sec_401 apply to the distribution in the same manner as if the spouse were the employee q a further provides that only individual_retirement_accounts described in sec_408 and b of the code are treated as eligible retirement plans for purposes of receiving distributions made to surviving spouses of deceased employees plan participants generally if a decedent's sec_401 of the code qualified plans’ proceeds pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the sec_401 plan proceeds into her ira in this situation however in order to satisfy the terms of the trust agreement trustee e must allocate benefit proceeds available from plan x and plan y to trust g to the extent necessary to fully fund trust g under the trust funding formula trustee e has no discretion as to allocating plan x and plan y benefits to trust g taxpayer b the decedent's ie taxpayer a’s surviving_spouse is the beneficiary of trust g a_trust required to be created by trustee e under the trust agreement to trust f upon the death of taxpayer a under the terms of trust f and has a lifetime interest in the income of trust g and has the authority to direct trustee e to pay from the principal of trust g from time to time such amount or amounts or all of the principal as she may specify in an instrument or instruments in writing delivered to trustee e in taxpayer b's lifetime taxpayer b has indicated her intention to exercise her authority to withdraw any benefits so allocated by directing trustee e to seek a direct trustee-to-trustee transfer of said benefits to an ira rollover account established by taxpayer b in her own name taxpayer b proposes to withdraw all assets allocated to trust g under the circumstances we do not believe that the general_rule above should apply in such a situation for purposes of sec_402 of the code the internal_revenue_service will treat the surviving_spouse as having acquired the sec_401 a qualified_plan proceeds from the decedent and not the trust thus with respect to your first ruling_request the proposed direct trustee-to-trustee transfers from plan x and plan y to an ira rollover account established by taxpayer b in her own name in an amount equal to the lesser_of the funding level required to fully fund trust g or page anoce5cg2 the value of the death_benefits available from plan x and plan y constitute direct rollovers of eligible rollover distributions and that as such the amount of the direct rollovers is not taxable in the year of such rollover to either taxpayer b or trustee e with respect to your second ruling_request sec_3405 of the code provides that in the case of any designated_distribution which is an eligible_rollover_distribution the payor of such distribution shall withhold from such distribution an amount equal to percent of such distribution sec_3405 of the code provides that paragraph b shall not apply to any distribution if the distributee elects under sec_401 to have such distribution paid directly to an eligible_retirement_plan sec_3405 of the code provides that for purposes of this subsection the term eligible_rollover_distribution has the meaning given such term by sec_402 sec_402 of the code provides that the term eligible_rollover_distribution has the same meaning as when used in sec_402 with respect to your second ruling_request since the internal_revenue_service has already determined that the proposed transfer from plan x to an ira rollover account established by taxpayer b in her own name will be in accordance with sec_401 we conclude that the proposed direct trustee-to-trustee transfers from plan x and plan y as direct rollovers of eligible rollover distributions will be exempt from the withholding requirements of sec_3405 of the code pursuant to sec_3405 this ruling assumes that plan x and plan y are qualified under sec_401 of the code and that each plan’s trust is tax-exempt under sec_501 at all relevant times thereto it also assumes that the ira rollover account set up by taxpayer b in her own name to receive amounts transferred from plan x and pian y will meet the requirements of sec_408 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours agned joyos b floyd joyce e floyd manager employee_plans technical branch tax_exempt_and_government_entities_division i n e a e e page enclosures deleted copy of ruling letter form_437 notice of intention to disclose ce
